Exhibit 10.3

AMENDED AND RESTATED

CHICOPEE BANCORP, INC.

THREE-YEAR EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) originally made on the 19th day of July, 2006,
by and between CHICOPEE BANCORP, INC., a Massachusetts chartered corporation
(the “Company”), and W. GUY ORMSBY (the “Executive”) is amended and restated in
its entirety effective November 20, 2008.

WHEREAS, Executive continues to serve in a position of substantial
responsibility; and

WHEREAS, the Company wishes to assure Executive’s continued services for the
term of this Agreement; and

WHEREAS, Executive is willing to continue to serve in the employ of the Company
during the term of this Agreement.

WHEREAS, the parties desire to amend and restate the Agreement in order to bring
it into compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

1. Employment. Executive is employed as the Executive Vice President, Chief
Financial Officer and Treasurer of the Company. Executive will perform all
duties and shall have all powers commonly incident to the offices of Executive
Vice President, Chief Financial Officer and Treasurer of the Company or which,
consistent with those offices, are delegated to him by the Board of Directors of
the Company (the “Board”) or the Chief Executive Officer of the Company. During
the term of this Agreement, Executive also agrees to serve, if elected, as an
officer and/or director of any subsidiary or affiliate of the Company and to
carry out the duties and responsibilities reasonably appropriate to those
offices.

2. Location and Facilities. Executive will be furnished with the working
facilities and staff customary for executive officers with the titles and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the principal administrative
offices of the Company, or at such other site or sites customary for such
offices.

3. Term. The period of Executive’s employment under this Agreement shall be
deemed to have commenced as of the original date written above and shall
continue for a period of thirty-six (36) full calendar months. The term of this
Agreement shall be extended for one day each day so that a constant thirty-six
(36) calendar month term shall remain in effect, until such time as the Board or
Executive elects not to extend the term of the Agreement by giving written
notice to the other party in accordance with the terms of this Agreement, in
which case the term of this Agreement shall be fixed and shall end on the third
anniversary of the date of such written notice.

4. Base Compensation.

 

  a. The Company agrees to pay Executive during the term of this Agreement a
base salary at the rate of $206,981 per year, payable in accordance with
customary payroll practices.



--------------------------------------------------------------------------------

  b. The Board shall review annually the rate of the Executive’s base salary
based upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

  c. In the absence of action by the Board, the Executive shall continue to
receive salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this
Section 4.

5. Bonuses. Executive shall be eligible to participate in discretionary bonuses
or other incentive compensation programs that the Company may award from time to
time to senior management employees pursuant to bonus plans or otherwise.

6. Benefit Plans. Executive shall be eligible to participate in such life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Company for the benefit of its employees.

7. Vacations and Leave.

 

  a. The Executive shall be entitled to vacation and other leave in accordance
with policy for senior executives, or otherwise as approved by the Board.

 

  b. In addition to paid vacation and other leave, the Executive shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board may in its discretion determine.
Further, the Board may grant to the Executive a leave or leaves of absence, with
or without pay, at such time or times and upon such terms and conditions as the
Board in its discretion may determine.

8. Expense Payments and Reimbursements. The Executive shall be reimbursed for
all reasonable out-of-pocket business expenses that he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Company.

9. Automobile Allowance. During the term of this Agreement, the Executive shall
be entitled to use of a Bank-owned automobile. The Bank shall provide car
insurance, maintenance and gas for said automobile. Executive shall comply with
reasonable reporting and expense limitations on the use of such automobile as
may be established by the Company or the Bank from time to time, and the Company
or the Bank shall annually include on Executive’s Form W-2 any amount of income
attributable to Executive’s personal use of such automobile.

10. Loyalty and Confidentiality.

 

  a. During the term of this Agreement Executive: (i) shall devote all his time,
attention, skill, and efforts to the faithful performance of his duties under
this Agreement; provided, however, that from time to time, Executive may serve
on the boards of directors of, and hold any other offices or positions in,
companies or organizations that will not present any conflict of interest with
the Company or any of its subsidiaries or affiliates, unfavorably affect the
performance of Executive’s duties pursuant to this Agreement, or violate any
applicable statute or regulation and (ii) shall not engage in any business or
activity contrary to the business affairs or interests of the Company or any of
its subsidiaries or affiliates.

 

2



--------------------------------------------------------------------------------

  b. Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities or interests of any
business dissimilar from that of the Company, or, solely as a passive, minority
investor, in any business.

 

  c. Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and its affiliates;
the names or addresses of any borrowers, depositors and other customers; any
information concerning or obtained from such customers; and any other
information concerning the Company or its affiliates to which he may be exposed
during the course of his employment. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, he will not
disclose to any person or entity, either during or subsequent to his employment,
any of the above-mentioned information which is not generally known to the
public, nor will he use the information in any way other than for the benefit of
the Company.

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive’s employment under this Agreement may be terminated in the following
circumstances:

 

  a. Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate will
receive the compensation due to Executive through the last day of the calendar
month in which his death occurred.

 

  b. Retirement. This Agreement will terminate upon Executive’s retirement under
the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise. Executive will receive the
compensation due to him through his retirement date.

 

  c. Disability.

 

  i. The Board or Executive may terminate Executive’s employment after having
determined Executive has a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Company (or, if no such plans exists, that
impairs Executive’s ability to substantially perform his duties under this
Agreement for a period of one hundred eighty (180) consecutive days). The Board
will determine whether or not Executive is and continues to be permanently
disabled for purposes of this Agreement in good faith, based upon competent
medical advice and other factors that the Board reasonably believes to be
relevant. As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.

 

  ii.

In the event of his Disability, Executive will no longer be obligated to perform
services under this Agreement. The Company will pay Executive, as Disability
pay, an amount equal to one-hundred percent (100%) of Executive’s bi-weekly rate
of base salary in effect as of the date of his termination of employment due to
Disability.

 

3



--------------------------------------------------------------------------------

 

The Company will make Disability payments on a monthly basis commencing on the
first day of the month following the effective date of Executive’s termination
of employment due to Disability and ending on the earlier of: (A) the date he
returns to full-time employment in the same capacity as he was employed prior to
his termination for Disability; (B) his death; (C) his attainment of age 65; or
(D) the date this Agreement would have expired had Executive’s employment not
terminated by reason of Disability. Such payments shall be reduced by the amount
of any short- or long-term disability benefits payable to Executive under any
other disability programs sponsored by the Company or its affiliates. In
addition, during any period of Executive’s Disability, the Company will continue
to provide Executive and his dependents, to the greatest extent possible, with
continued coverage under all benefit plans (including, without limitation,
retirement plans and medical, dental and life insurance plans) in which
Executive and/or his dependents participated prior to Executive’s Disability on
the same terms as if he remained actively employed by the Company.

 

  d. Termination for Cause.

 

  i. The Board may, by written notice to Executive in the form and manner
specified in this paragraph, terminate his employment at any time for “Cause.”
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause, except for already vested benefits.
Termination for Cause shall mean termination because of, in the good faith
determination of the Board, Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Company, any felony conviction, any violation of law involving moral turpitude
or any violation of a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company unless the Company delivered to Executive a
copy of a resolution duly adopted at a meeting of the Board where in the good
faith opinion of the Board, Executive was guilty of the conduct described above
and specifying the particulars of this conduct.

 

4



--------------------------------------------------------------------------------

  e. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Board. Upon Executive’s voluntary termination, he will receive
only his compensation and vested rights and benefits up to the date of his
termination.

 

  f. Without Cause or With Good Reason.

 

  i. In addition to termination pursuant to Sections 11(a) through 11(e), the
Board may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”) and
Executive may, by written notice to the Board, terminate his employment under
this Agreement for “Good Reason,” as defined below (a termination “With Good
Reason”).

 

  ii. Subject to Section 12 of this Agreement, in the event of termination under
this Section 11(f), Executive shall be entitled to receive his base salary in
effect as of his termination date for the remaining term of the Agreement paid
in one lump sum within ten (10) calendar days of such termination. Also, in such
event, Executive shall, for the remaining term of the Agreement, receive the
benefits he would have received during the remaining term of the Agreement under
any retirement programs (whether tax-qualified or non-qualified) in which
Executive participated prior to his termination (with the amount of the benefits
determined by reference to the benefits received by the Executive or accrued on
his behalf under such programs during the twelve (12) months preceding his
termination) and continue to participate in any benefit plans of the Company or
its subsidiaries that provide health (including medical and dental), or life
insurance, or similar coverage upon terms no less favorable than the most
favorable terms provided to senior executives of the Company or its subsidiaries
during such period. In the event that the Company is unable to provide such
coverage by reason of Executive no longer being an employee, the Company or its
subsidiaries shall provide Executive with comparable coverage on an individual
policy basis.

 

  iii. For purposes of this Agreement “Good Reason” shall mean the occurrence of
any of the following events without the Executive’s consent:

 

  (1) The assignment to Executive of duties that constitute a material
diminution of Executive’s authority, duties, or responsibilities (including
reporting requirements);

 

  (2) A material diminution in Executive’s base salary;

 

  (3) Relocation of Executive to a location outside a radius of thirty-five
(35) miles of the Bank’s Chicopee, Massachusetts office; or

 

  (4) Any other action or inaction by the Bank or the Company that constitutes a
material breach of this Agreement;

 

5



--------------------------------------------------------------------------------

provided, that within ninety (90) days after the initial existence of such
event, the Bank shall be given notice and an opportunity, not less than thirty
(30) days, to effectuate a cure for such asserted “Good Reason” by Executive.
Executive’s resignation hereunder for Good Reason shall not occur later than one
hundred fifty (150) days following the initial date on which the event Executive
claims constitutes Good Reason occurred.

 

  g. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company or Executive pursuant to Section 11(f):

 

  i. Executive’s obligations under Section 10(c) of this Agreement will continue
in effect; and

 

  ii. During the period ending on the first anniversary of such termination,
Executive will not serve as an officer, director or employee of any bank holding
company, bank, savings association, savings and loan holding company, mortgage
company or other financial institution that offers products or services
competing with those offered by the Company or its subsidiaries or affiliates
from any office within thirty-five (35) miles from the main office of the
Company or any branch of the Bank and, further, Executive will not interfere
with the relationship of the Company, its subsidiaries or affiliates and any of
their employees, agents, or representatives.

12. Termination in Connection with a Change in Control.

 

  a. For purposes of this Agreement, a “Change in Control” means any of the
following events:

 

  i. Merger: The Company merges into or consolidates with another entity, or
merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;

 

  ii. Acquisition of Significant Share Ownership: There is filed, or is required
to be filed, a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 25% or more
of a class of the Company’s voting securities, but this clause (ii) shall not
apply to beneficial ownership of Company voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

 

  iii. Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (iii), each director who is first elected by the board (or first
nominated by the board for election by the members) by a vote of at least
two-thirds (2/3) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

6



--------------------------------------------------------------------------------

  iv. Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

 

  b. Termination. If within the period ending two (2) years after a Change in
Control, (i) the Company terminates Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates his employment With Good Reason, the
Company will, within ten (10) calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to him equal to three (3) times
Executive’s average “Annual Compensation” over the five (5) most recently
completed calendar years, ending with the year immediately preceding the
effective date of the Change in Control. In determining Executive’s average
“Annual Compensation”, “Annual Compensation” will include base salary and any
other taxable income, including, but not limited to, amounts related to the
granting, vesting or exercise of restricted stock or stock option awards,
commissions, bonuses, retirement benefits, director or committee fees and fringe
benefits paid or accrued for Executive’s benefit. Annual compensation will also
include profit sharing, employee stock ownership plan and other retirement
contributions or benefits, including to any tax-qualified plan or arrangement
(whether or not taxable) made or accrued on behalf of Executive for such year.
The cash payment made under this Section 12(b) shall be made in lieu of any
payment also required under Section 11(f) of this Agreement because of
Executive’s termination of employment, however, Executive’s rights under
Section 11(f) are not otherwise affected by this Section 12. Also, in such
event, the Executive shall, for a thirty-six (36) month period following his
termination of employment, receive the benefits he would have received over such
period under any retirement programs (whether tax-qualified or nonqualified) in
which the Executive participated prior to his termination (with the amount of
the benefits determined by reference to the benefits received by the Executive
or accrued on his behalf under such programs during the twelve (12) months
preceding the Change in Control) and continue to participate in any benefit
plans of the Company and/or the Bank that provide health (including medical and
dental), or life insurance, or similar coverage upon terms no less favorable
than the most favorable terms provided to senior executives of the Bank and/or
the Company during such period. In the event that the Company or its
subsidiaries are unable to provide such coverage by reason of the Executive no
longer being an employee, the Company or its subsidiaries shall provide the
Executive with comparable coverage on an individual policy.

 

  c. The provisions of Section 12 and Sections 14 through 28, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or two (2) years following a Change in Control.

13. Indemnification and Liability Insurance. Subject to and limited by
Section 27 of this Agreement, the Company shall provide the following:

 

  a.

Indemnification. The Company agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
Executive of the Company or any of its subsidiaries or affiliates (whether or
not he continues to be a

 

7



--------------------------------------------------------------------------------

 

director or Executive at the time of incurring any such expenses or
liabilities). Covered expenses and liabilities include, but are not limited to,
judgments, court costs, and attorneys’ fees and the costs of reasonable
settlements, subject to Board approval, if the action is brought against
Executive in his capacity as an Executive or director of the Company or any of
its subsidiaries or affiliates. Indemnification for expenses will not extend to
matters related to Executive’s termination for Cause. Notwithstanding anything
in this Section 13(a) to the contrary, the Company will not be required to
provide indemnification prohibited by applicable law or regulation. The
obligations of this Section 13 shall survive the term of this Agreement by a
period of six (6) years.

 

  b. Insurance. During the period for which the Company must indemnify Executive
under this Section, the Company will provide Executive (and his heirs,
executors, and administrators) with coverage under a directors’ and officers’
liability policy, at the Company’s expense, that is at least equivalent to the
coverage provided to directors and senior executives of the Company and
subsidiaries.

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
shall reimburse the Executive for all reasonable out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by the
Executive in connection with successful enforcement by the Executive of the
obligations of the Company to the Executive under this Agreement. Successful
enforcement shall mean the grant of an award of money or the requirement that
the Company take some action specified by this Agreement: (i) as a result of
court order; or (ii) otherwise by the Company following an initial failure of
the Company to pay such money or take such action promptly after written demand
therefor from the Executive stating the reason that such money or action was due
under this Agreement at or prior to the time of such demand.

15. Adjustment of Certain Payments and Benefits.

 

  a. Tax Indemnification. Anything in this Agreement to the contrary
notwithstanding and except as set forth below, in the event it shall be
determined that any payment, benefit or distribution made or provided by the
Company or any affiliate or for the benefit of the Executive (whether made or
provided pursuant to the terms of this Agreement or otherwise) (each referred to
herein as a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or
any interest or penalties are incurred by the Executive with respect to such
excise tax (the excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), the Executive shall
be entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that, after payment by the Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

 

  b.

Determination of Gross-Up Payment. Subject to the provisions of Section 15(c),
all determinations required to be made under this Section 15, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a certified public accounting firm reasonably acceptable to the Company as
may be designated by the Executive (the

 

8



--------------------------------------------------------------------------------

 

“Accounting Firm”) which shall provide detailed supporting calculations to the
Company and the Executive within fifteen (15) business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company. All fees and expenses of the Accounting Firm shall
be borne solely by the Company. Any Gross-Up Payment, as determined pursuant to
this Section 15, shall be paid by the Company to the Executive within five
business days of the later of (i) the due date for the payment of any Excise
Tax, and (ii) the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code, at the time of the initial determination by the Accounting Firm
hereunder, it is possible that a Gross-Up Payment will not have been made by the
Company which should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhaust their remedies pursuant to Section 15(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company or for the benefit of the
Executive.

 

  c. Treatment of Claims. The Executive shall notify the Company in writing of
any claim by the Internal Revenue Service that, if successful, would require a
Gross-Up Payment to be made. Such notification shall be given as soon as
practicable, but no later than ten business days, after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the thirty
(30) day period following the date on which it gives such notice to the Company
(or any shorter period ending on the date that payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of this period that it desires to contest such claim, the
Executive shall:

 

  i. give the Company any information reasonably requested by the Company
relating to such claim;

 

  ii. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

 

  iii. cooperate with the Company in good faith in order to effectively contest
such claim; and

 

  iv.

permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and indemnity and hold the Executive harmless, on an after-tax
basis, for any Excise Tax or related taxes, interest or penalties imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 15(c), the Company shall
control all proceedings taken in connection with such contest and, at their
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing

 

9



--------------------------------------------------------------------------------

 

authority with respect to such claim and may, at their option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner. Further, the Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis (including interest or
penalties with respect thereto). Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issues raised by the Internal Revenue
Service or any other taxing authority.

 

  d. Adjustments to the Gross-Up Payment. If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 15(c), the Executive
becomes entitled to receive any refund with respect to such claim, the Executive
shall (subject to the Company’s compliance with the requirements of
Section 15(c)) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after applicable taxes). If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Section 15(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and such denial of refund occurs prior
to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

16. Injunctive Relief. Upon a breach or threatened breach of Section 11(g) of
this Agreement or the prohibitions upon disclosure contained in Section 10(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Company shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties further agree
that Executive, without limitation, may seek injunctive relief to enforce the
obligations of the Company under this Agreement.

17. Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.

 

  b. Since the Company is contracting for the unique and personal skills of
Executive, Executive shall not assign or delegate his rights or duties under
this Agreement without first obtaining the written consent of the Company.

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

 

10



--------------------------------------------------------------------------------

19. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company at its principal business offices and to
Executive at his home address as maintained in the records of the Company.

20. No Plan Created by this Agreement. Executive and the Company expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
of 1974 (“ERISA”) or any other law or regulation, and each party expressly
waives any right to assert the contrary. Any assertion in any judicial or
administrative filing, hearing, or process that an ERISA plan was created by
this Agreement shall be deemed a material breach of this Agreement by the party
making the assertion.

21. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

22. Applicable Law. Except to the extent preempted by federal law, the laws of
the Commonwealth of Massachusetts shall govern this Agreement in all respects,
whether as to its validity, construction, capacity, performance or otherwise.

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any one provision shall not affect the
validity or enforceability of the other provisions of this Agreement.

24. Headings. Headings contained in this Agreement are for convenience of
reference only.

25. Entire Agreement. This Agreement, together with any modifications
subsequently agreed to in writing by the parties, shall constitute the entire
agreement among the parties with respect to the foregoing subject matter, other
than written agreements applicable to specific plans, programs or arrangements
described in Sections 5 and 6.

26. Source of Payments. Notwithstanding any provision in this Agreement to the
contrary, to the extent payments and benefits, as provided for under this
Agreement, are paid or received by Executive under the Employment Agreement in
effect between Executive and the Bank, the payments and benefits paid by the
Bank will be subtracted from any amount or benefit due simultaneously to
Executive under similar provisions of this Agreement. Payments will be allocated
in proportion to the level of activity and the time expended by Executive on
activities related to the Company and the Bank, respectively, as determined by
the Company and the Bank.

27. Miscellaneous. In the event any of the foregoing provisions of this
Section 27 are in conflict with the terms of this Agreement, this Section 27
shall prevail.

 

  a. The Board may terminate Executive’s employment at any time, but any
termination by the Company, other than Termination for Cause, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall not have the right to receive compensation or other
benefits for any period after Termination for Cause as defined in Section 11(d)
hereinabove.

 

11



--------------------------------------------------------------------------------

  b. Any payments made to employees pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

28. Section 409A of the Code.

 

  a. This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects
be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with b. below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

 

  b. If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) of this Agreement would be considered
deferred compensation under Section 409A of the Code, and, finally, if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available (i.e., the “short-term deferral exception” under
Treasury Regulations Section 1.409A-1(b)(4) or the “separation pay exception”
under Treasury Section 1.409A-1(b)(9)(iii)), the Bank or the Company will make
the maximum severance payment possible in order to comply with an exception from
the six month requirement and make any remaining severance payment under
Section 11(f)(ii) or 12(b) of this Agreement to Executive in a single lump sum
without interest on the first payroll date that occurs after the date that is
six (6) months after the date on which Executive separates from service.

 

  c.

If (x) under the terms of the applicable policy or policies for the insurance or
other benefits specified in Section 11(f)(ii) or 12(b) of this Agreement it is
not possible to continue coverage for Executive and his dependents, or (y) when
a separation from service occurs Executive is a “specified employee” within the
meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 11(f)(ii) or 12(b) of this
Agreement would be considered deferred compensation under Section 409A of the
Code, and, finally, if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available for that particular
insurance or other benefit, the Bank or the Company shall pay to Executive in a
single lump sum an amount in cash equal to the present

 

12



--------------------------------------------------------------------------------

 

value of the Bank’s projected cost to maintain that particular insurance benefit
(and associated income tax gross-up benefit, if applicable) had Executive’s
employment not terminated, assuming continued coverage for 36 months. The
lump-sum payment shall be made thirty (30) days after employment termination or,
if Section 28(b) applies, on the first payroll date that occurs after the date
that is six (6) months after the date on which Executive separates from service.

 

  d. References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this amended and restated
Agreement on November 20, 2008.

 

ATTEST:     CHICOPEE BANCORP, INC. /s/ Theresa C. Szlosek     By:   /s/ William
J. Wagner Witness       For the Entire Board of Directors WITNESS:     EXECUTIVE
/s/ Theresa C. Szlosek     By:   /s/ W. Guy Ormsby       W. Guy Ormsby

 

14